DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  line 5 of claim 2, “at” recites twice and one of them should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (US 2015/0195828) in view of Liu (US 2017/0289609). 
 	Regarding claims 1, 12, and 36, Fujishiro teaches a communication device (Fig 4, item 310) comprising: a determination unit configured to determine occurrence of a change in a communication state of a communication performed between each of a first terminal and a second terminal that communicate with a device connected to a network, and the device (Paragraphs 0232-0235, especially Paragraph [0232-0233] teaches on the basis of the D2D control signal received from the UE 10 (the UE 10A or UE 10B), the radio base station 310 determines the change in the communication state of the user data communicated directly between the UE 10A and UE 10B………the change in the communication state of the user data communicated directly between the UE 10A and UE 10B is mainly determined on the basis of the transmission power used for the communication of the user data or a modulation and coding scheme used for the communication of the user data. However, the embodiment is not limited thereto. The change in the communication state of the user data communicated directly between the UE 10A and UE 10B may be determined on the basis of whether a block error rate, a packet error rate, and a predetermined QoS are satisfied, and any one of the CQI and the processing load of the UE 10), but does not specifically teach a derivation unit configured to, when occurrence of the change of the second terminal in synchronization with the change of the first terminal is determined, derive a second change time at which the change occurs in the second terminal, based on a first change time at which the change occurs in the first terminal.
 	However, in related art, Liu teaches a derivation unit configured to, when occurrence of the change of the second terminal in synchronization with the change of the first terminal is determined, derive a second change time at which the change occurs in the second terminal, based on a first change time at which the change occurs in the first terminal (Paragraph 0033, Liu teaches After the data transmission delay of time at the next instance of time is calculated, in an example where clocks are synchronized between a device A and a device B, the device A transmits a reference instance of time, e.g., 3:00:00, and a data transmission delay of time at a next instance of time, e.g., 1 s, to the device B, and the device B receives the reference instance of time and the data transmission delay of time, transmitted by the device A, and synchronizes the clock with the device A; the device A transmits data at the reference instance of time 3:00:00, and when the device B receives clock synchronization data transmitted by the device A, the time of the device A has been changed to 3:00:01 due to the data transmission delay of time, so the device B synchronizes the clock by determining the sum of 3:00:00 and 1 s, i.e., 3:00:01, as a reference instance of time to thereby synchronize the clock with the device A). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Liu’s teaching about a derivation unit configured to, when occurrence of the change of the second terminal in synchronization with the change of the first terminal is determined, derive a second change time at which the change occurs in the second terminal, based on a first change time at which the change occurs in the first terminal with Fujishiro’s invention in order to periodically synchronizing the clock of each multimedia playing device according to the data transmission delay of time of the multimedia playing device (See Liu, Paragraph [0034]).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (US 2015/0195828) in view of Liu (US 2017/0289609), and further in view of Kasher et al. (US 2018/0317042). 
 	Regarding claim 9, the combination of Fujishiro and Liu fail to teach the communication device according to claim 1, further comprising a position estimation unit configured to estimate a position of the second terminal, based on a time difference between a first change time related to the first terminal and the second change time related to the second terminal, and an estimated position of the first terminal. 	However, in related art, Kasher teaches the communication device according to .  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishiro et al. (US 2015/0195828) in view of Liu (US 2017/0289609) in view of Kasher et al. (US 2018/0317042), and further in view of Nguyen et al. (US 2016/0057583). 
 	Regarding claim 10, the combination of Fujishiro, Liu, and Kasher fail to teach the communication device according to claim 9, wherein the position estimation unit further estimates a position of the first terminal and a position of the second terminal from public information disclosed through a connected network.
 	However, in related art, Nguyen teaches the communication device according to claim 9, wherein the position estimation unit further estimates a position of the first terminal and a position of the second terminal from public information disclosed through a connected network (See abstract; Paragraphs [0023, 0027-0028, 0032, ; claim 1). .   
Allowable Subject Matter
Claim 34 is allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claim 34, the prior art of record, specifically Fujishiro et al. (US Patent Publication No. 2015/0195828) teaches a communication method comprising: acquiring a change at which a change occurs in a communication state of a communication performed between each of a first terminal and a second terminal that communicate with a device connected to a network, and the device (Paragraphs 0232-0235). 
 	Liu (US Patent Publication No. 2017/0289609) deriving a difference being a difference between a first change time included in the change time of the first terminal and a second change time included in the change time of the second terminal in a case of the first change time being determined to be synchronized with the second change time (Paragraph 0033).  
However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach deriving control information for giving priority, for a predetermined period, to the communication at a second communication device provided between each of the first terminal and the second terminal, and the device, the 
Claims 2, 4, 5, 13, 15-18, 20, 22, 30, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claim 2, the prior art of record fails to teach the communication device according to claim 1, further comprising a control unit configured to derive control information for, based on the second change time, giving priority, for a predetermined period, to the communication at at least either of the own communication device and a second communication device that are provided between each of the first terminal and the second terminal, and the device, the communication being related to the second terminal.
 	Regarding claim 13, the prior art of record fails to teach the communication device according to claim 12, wherein the derivation unit derives a time difference being a difference between the first change time and the second change time, and the communication device further comprises a control unit configured to derive control information for giving priority, for a predetermined period, to the communication at a second communication device provided between each of the first terminal and the second terminal, and the device, the communication being related to a target terminal being at least either of the first terminal and the second terminal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baek (US 2016/0127559), Yoshinaga (US 2014/0115202), .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132